fl 5 '-

H. T. Vondy  
WWSUHHEWECQURT
Appellant (ﬁfjgnaw pH
Vs. No. 5467—-Appeal from Uvalde County QUIEZ 5 AQENU

Commissioners Court of Uvalde County, Texas et al Gammaom N‘JﬂﬁﬂKUEﬂﬂHﬁIEWV

my N n r U A _ .
Appellees «~«wvwﬂs,~_wxﬂe_,uuwwiv

H. T. Vondy sought a writ of mandamus against the Commissioners Court of
Uvalde County, Texas and only four of its five members, County Judge J. R.
White, Commissioners Gene Ilse, Gilbert Torres, and Norment Foley, to compel
them to set a reasonable salary for the office of Constable, Precinct #6 of
Uvalde County, Texas. CommiSSioner Woodrow Head was not named as a party. The
trial court entered judgment denying any relief. Vondy appeals. We vacate the
Judgment and dismiss the cause.

Vondy was duly elected to the office of Constable, Precinct #6, Uvalde
County, Texas on November 7, l978, at the general election. He took the oath of
office on January 1, 1979, and entered upon his duties as Constable. Vondy
appeared before the Commissioners Court on more than one occasion requesting a
reasonable salary be set for his office. The named defendant members of the
court all voted not to set a salary for the office. Vondy contends that the
CommiSSioners Court and its members are mandated to fix a salary pursuant to the
provisions of TEX.REV.CIV.STAT.ANN. art. 38831 S l (l966).

We Will not consider the merits of this case because Woodrow Head, one of
the duly elected members of the CommiSSioners Court of Uvalde County, was not
made a party in the instant cause. In the early case of Gaal v. Townsend, l4
S.W 365 (Tex.l890), an action was brought to procure a writ of mandamus to
compel the county judge to permit the appellant to perform his duties as a
county commissioner. The other members of the Commissioners Court were not

made parties to the suit. The court said

We think it is a general rule that, when the performance of a
duty is sought to be compelled by the writ of mandamus, all
persons charged with the performance of that duty must be made
parties defendant in the writ....

In a proceeding by mandamus to compel a body of persons to perform
an act, all whose duty and privilege it may be to participate in the
performance of that act must be made parties defendant.

All the commissioners were charged with the performance of the duty of

determining the salary to be paid to Vondy. Woodrow Head's absence is fundamentally

,5 ¥
 | r -

erroneous and is noted by this court on its own motion. Petroleum Anchor Equipment
v. Tyra, 406 S.w.2d 891 (Tex.l966). We believe this to be true even though the
court in Cooper v. Texas Gulf Industries, Inc., 513 S.w.2d 200 (Tex.l974) said:
Under the provisions of our present Rule 39 it would be rare

indeed ii there were a person whose presence was so indispensable

in the sense that his absence deprives the court of jurisdiction to

adjudicate between the parties already joined.

We hold the absence of Head in the cause at bar is one of those rare instances

which deprives the court of jurisdiction.

The judgment of the trial court is vacated, and the cause is dismissed.

RALE 'H BROWIN

ASSOCIATE JUSTICE
June 26, l980

THE STATE OF TEXAS X

COUNTY OF EASTLAND X

I, OLETA MOSELEY, CLERK of the Court of Civil Appeals,
Eleventh Supreme Judicial District of Texas, do hereby certify
that the above and foregoing opinion is a true and correct copy
as entered in the above cause, as the same appears.now of record

in my said office.

GIVEN under my hand and seal of office this the 20th
day of August , 19 80 .
3  A OLETA MOSELEY, CLERK
: \‘\\ \ b, $
”\x o
7 \ v a
/;  /V\;T‘
,: x x a  J
4 ~ .  /  BY: M
b /¢‘\\\  ‘ l
\/ \x f ﬂfr
"J ’ if;
V00” m. ’5'" ‘//f

W2?

.H. T. Vondy, I_ From the 38th District Court of Uvalde County.
Vs. No. 5467 1 June 26, l980

Commissioners Court of Uvalde
County, Texas at al, l_ Opinion by Brown, A J.

This cause came on to be heard on the record and the same being inspected, it is
the opinion of the Court that there was error in the judgment. It is therefore order-
ed, adJudged and decreed that the Judgment of the trial court be, and the same is
hereby, vacated and the cause dismissed, in accordance with this Court's opinion.

It is further ordered that the costs incurred by reason of this appeal be, and the

same are hereby, taxed against appellant, H. T. Vondy, principal, and Merchants

 

Mutual Bondi any, surety on his appeal bond, for which let execution issue,
and that this decision be certified below for observance. {gﬁﬂugigg
TN$UPREWE©©URT

(ﬁr? ‘4??pr :«zkﬁ

QU8253QXL

H. T. Vondy, i July l7, l980
GARQQN Ea JNEKE’ON, @t ERIK
Vs No. 5467 I H
Breztﬁieee;ﬁeesixﬁrcppoourr
Commissioners Court of Uvalde I .
County, Texas et al, l This day came on to be heard Appellant s motion

for rehearing and the same, having been duly considered, is hereby overruled.

———_—————————-—______

5467

THE STATE OF TEXAS 1
COUNTY OF EASTLAND T

I, OLETA MOSELEY, CLERK of the Court of Civ1l
Appeals, Eleventh Supreme Judicial District of Texas,
do hereby certify that the above and foregoing is a
true and correct copy of all orders and judgments entered
in the above cause, as the same appear now of record in
my said office

I further certify that the $25.00 deposit for

costs in the Court of Civil Appeals was aid by appellants
IN THE SAN ANTONIO COURT OF CIVIL APP ALS.
-en-the ------ --day-of ---------------- -:-i€r- . I also

certify that the bill of costs in the Transcript shows

that the Transcript is UNPAID and the Statement of Facts
15 NONE ,

GIVEN under my hand and seal of office this the

let day of .August , 19 80 .
B??E as x
//7 l ::/ OLETA MOSELEY, CLERK
4/’ ;

No .5. 4. .67
H. T. VONDY

VS‘

COMMISSIONERS COURT OF UVALDE
COUNTY, TEXAS ET AL

TRANSCRIPT OF PROCEEDINGS

In

Court of Civil Appeals
Eleventh District

AUSTIN MC CLOUD
CHIEF JUSTICE

RALEIGH BROWN
ASSOCIATE JUSTICE

BOB DICKENSON
ASSOCIATE JUSTICE

972?

(ﬂourt nf Glinil Appeals

ZEIwmth Supreme Zjuhicial Email-int

Mr. Garson R. Jackson, CTerk
Supreme Court of Texas
CapitoT Station

Austin, Texas 78711

Dear Sir:

PO BOX 271
EASTLAND. TEXAS 76448

August 22, 1980

Re: H. T. Vondy
v. No. 5467

OLETA MOSELEY
CLERK

SHERRY WILLIAMSON
DEPUTY CLERK

TELEPHONE
an 629 2638

Commissioners Court of UvaTde

County, Texas et a1

EncTosed herewith is appTication for writ of error (12 copies) together with
check or $10 filing fee from Mr. Harry A. Nass, Jr. and the following fiTed

pap s:

TTees



0m

EncTs.

XCI

Mr. Harry A. Nass, Jr.
Mr. James M. Parker

Mr. David R. White, Jr.

é¢yr§:script
peTTant's brief~ (4 copies)
e brief: (4 copies)

‘ Tant's motion for rehearing

fied copy of opinion of CCA

fied copy of orders and judgment of CCA

Yours truly,

(9L2;

OTeta MoseTey, CTerk